DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Gregg H. Rosenblatt Registration No.: 45,056 on 02/25/2021.

This application has been amended as follows:
Claims 1-7, 9-12 and 19 are amended.
Claims 8 and 15-18 are cancelled.

Pending claims have been amended as follows:
1.	(Currently Amended) A wireless sensor communication system for an enclosure, comprising: 
a communication gateway for wirelessly transmitting and receiving information within the enclosure and outside of the enclosure, the information including sensor data related to electrical data measured within the enclosure and at least one of: an identification of a communication node from which the information originated; at least one of a date stamp , time stamp, and location stamp corresponding to when the information was collected or generated along with a geographic location 
a plurality of communication nodes, including a first communication node and a second communication node, the first and second communication nodes located within the enclosure, each of the first and second communication nodes comprising: 
a processor; 
a sensor electrically coupled with the processor, the sensor being capable of sensing at least one of an environmental condition, equipment emissions, and electrical data within a vicinity of the communication node; and 
a communication module electrically coupled with the processor, the 
wherein each of the plurality of communication nodes is configured to wirelessly transmit the information to another one of the plurality of the communication nodes within the enclosure, and at least one of the plurality of the communication nodes is 2Application No.: 16/473711configured to wirelessly transmit at least one of the information and aggregated information to the communication gateway, 
wherein the second communication node has an obstruction with the communication gateway impeding direct wireless communication with the communication gateway, and wherein the first communication node is configured to receive the information measured by the second communication node and aggregate the information received from the second communication node with the information measured by the first communication node to generate the aggregated information and wirelessly transmit the aggregated information within the enclosure, wherein a threshold value determines when the second communication node wirelessly transmits the information measured by the second communication node to the first communication node.

2. (Currently Amended) The system of claim 1, wherein said each of the plurality of the communication nodes is physically coupled with a power line within the enclosure.

3. (Currently Amended) The system of claim 2, wherein the sensor for said each of the plurality of the communication nodes senses a voltage or current from the coupled power line.

4. (Currently Amended) The system of claim 1, wherein the sensor for said each of the plurality of the communication nodes senses a temperature of a coupled power line.

5. (Currently Amended) The system of claim 1, wherein the sensor for said each of the plurality of the communication nodes senses a humidity within a vicinity of the communication node.

6. (Currently Amended) The system of claim 1, wherein said each of the plurality of the communication nodes has a power source electrically coupled with the processor.

7. (Currently Amended) The system of claim 2, wherein said each of the plurality of the communication nodes has a power source electrically coupled with the processor, and the power source comprises a circuit for harvesting power from the coupled power line.

9.    (Currently Amended) The system of claim 1, wherein the processor is configured to transmit the information based upon conditions of the thresholds for the plurality of communication nodes transmitting the aggregated information.

10.    (Currently Amended) The system of claim 1, wherein the information transmitted by the communication module includes the identification of the communication node from which the information originated.

11.    (Currently Amended) The system of claim 1, wherein the information transmitted by the communication module includes the date stamp and the time stamp of when the information originated.

12.    (Currently Amended) The system of claim 1, wherein the information transmitted by the communication module includes the geographic location of the communication node from which the information originated.

19. (Currently Amended) The system of claim 1, wherein the enclosure comprises one of an underground utility vault, an above ground utility cabinet, and the above ground utility cabinet disposed over the underground utility vault.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a wireless sensor communication system for an enclosure, comprising: a communication gateway for wirelessly transmitting and receiving information within the enclosure and outside of the enclosure, a sensor electrically coupled with the processor, a communication module electrically coupled with the processor, wherein the second communication node has an obstruction with the communication gateway impeding direct wireless communication with the communication gateway, and wherein the first communication node is configured to receive the information measured by the second communication node and aggregate the information received from the second communication node with the information measured by the first communication node to generate the aggregated information; and  wherein a threshold value determines when the second communication node wirelessly transmits the information measured by the second communication node to the first communication node.
WO2007/109555A2 to Mullins discloses a wireless sensor communication system for an enclosure, comprising: a communication gateway for wirelessly transmitting and receiving information (fig 2:200, par[0010]), the information including information related to electrical data measured within the enclosure (fig 2:208, par[0010]); and a plurality of communication nodes (fig 1:102 & 2:200, par[0010]), including a first communication node and a second communication node, within the enclosure (fig 1:102; par[0010), each of the communication nodes comprising: a processor (par[0011]); a sensor (fig 2:202, par[0010]), the sensor being capable of sensing at least one of an environmental condition, equipment emissions, and electrical data within a vicinity of the communication node (par[0010]); and a communication module (fig 2:204, par[0010]), the communication node being capable of wirelessly transmitting and receiving information related to measured electrical data within the enclosure (fig 1:102, par[0010], [0050]).
	Mullins does not disclose a wireless sensor communication system for an enclosure, comprising: a communication gateway for wirelessly transmitting and receiving information within the enclosure and outside of the enclosure, a sensor electrically coupled with the processor, a communication module electrically coupled with the processor, wherein the second communication node has an obstruction with the communication gateway impeding direct wireless communication with the communication gateway, and wherein the first communication node is configured to receive the information measured by the second communication node and aggregate the information received from the second communication node with the information measured by the first communication node to generate the aggregated information; and  wherein a threshold value determines when the second communication node wirelessly transmits the information measured by the second communication node to the first communication node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685